Title: From Thomas Jefferson to David Humphreys, 23 June 1791
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia June 23. 1791.

My last letters to you have been of Apr. 11. and May 13 and I am now to acknowlege the receipt of yours of Mar. 6. No. 13. for 14. Mar. 31. No. 15. Apr. 8. No. 16. Apr. 30. No. 17. May 3. No. 18.
As yet no native candidate, such altogether as we would wish, has offered for the Consulate of Lisbon, and as it is a distinguished place in our commerce, we are somewhat more difficult in that than other appointments.—Very considerable discouragements are recently established by France, Spain and England with respect to our commerce: the first as to whale oil, tobacco, and ships, the second as to corn, and the third as to corn and ships. Should these regulations not be permanent, still they add to the proofs that too little reliance is to be had on a steady and certain course of commerce with the countries of Europe to permit us to depend more on that than we cannot avoid. Our best interest would be to employ our principal labour in agriculture, because to the profits of labour which is dear this adds the profits of our lands which are cheap. But the risk of hanging our prosperity on the fluctuating councils and caprices of others renders it wise in us to turn seriously to manufactures; and if Europe will not let us carry our provisions to their manufacturers we must endeavor to bring their manufacturers to our provisions. A very uncommon drought has prevailed thro most of the states, so that our crop of wheat will be considerably shorter than common. Our public paper continues high, and the proofs that  our credit is now the first in Europe are unequivocal. The Indians North of the Ohio have hitherto continued their little depredations, but we are in daily expectation of hearing the success of a first excursion to their towns by a party of 7. or 800 mounted infantry under Genl. Scott. Two or three similar expeditions will follow successively under other officers, while a principal one is preparing to take place at a later season.
I thank you for your communication from Mr. Carmichael. His letter of Jan. 24. is still the only one we have from him. Until some surer means of hearing from Madrid can be devised, I must beg of you to give us from time to time all the intelligence you can from that capital. The conveyance by the British packets is tolerably sure, when direct conveyances fail.
You will recieve herewith a continuation of the newspapers, for yourself, as also a letter and newspapers for Mr. Carmichael which I must beg the favour of you to convey as safely as you can.—The President is expected here the beginning of the ensuing month, being arrived at Mt. Vernon on his return from his Southern tour.—I am with great & sincere esteem Dear Sir your most obedt. & most humble servt,

Th: Jefferson

